Citation Nr: 0006291	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-08 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than January 5, 
1993, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1964 to 
August 1975.

The veteran was granted service connection for PTSD by the 
RO's November 1994 rating decision which was initially 
awarded a disability rating of 30 percent, effective from the 
date of his claim on January 5, 1993.  The veteran appealed 
the initial rating assigned and the rating was increased to 
70 percent in a July 1995 rating decision, effective from 
April 1, 1995 after a period of hospitalization in February 
and March 1995 for PTSD during which he was assigned a 
temporary total rating under 38 C.F.R. § 4.29 based on 
hospitalization.  A September 1995 rating action granted a 
total rating based on individual unemployability effective 
April 1, 1995.  Thereafter, a Board of Veterans' Appeals 
(Board) decision in January 1997 remanded the claim for a 
schedular rating in excess of 70 percent for PTSD.  A Board 
decision in April 1998 granted a 100 percent schedular rating 
and am April 1998 decision of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO) effectuated the grant of the 100 percent evaluation and 
assigned an effective date of January 5, 1993, which was the 
date the appellant filed his claim for service connection for 
PTSD.  

A notice of disagreement (NOD) with the effective date was 
filed in April 1998 and after a June 1998 statement of the 
case (SOC) was issued the claim for an earlier effective date 
was perfected by the filing of a substantive appeal later 
that month.  


FINDING OF FACT

The claim for service connection for PTSD was received on 
January 5, 1993, more than one year after discharge from 
active service.  



CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
earlier than January 5, 1993, for service connection for 
post-traumatic stress disorder.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was granted for post-traumatic stress 
disorder, effective January 5, 1993.  The appellant claims 
that service connection for post-traumatic stress disorder 
should go back to 1975, when he filed a claim for service 
connection for a nervous condition.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (1999).

With a claim for disability compensation, the effective date 
of an award will be (1) the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1999) 
(emphasis added).

The appellant testified at an RO hearing in July 1999.  He 
stated that in the April 1998 Board decision, the Board 
reported that when the appellant was hospitalized at a VA 
facility from February 1993 to April 1993, a VA examiner had 
stated that the onset of the appellant's symptoms was prior 
to his separation from service.  Based on this statement and 
the fact that the appellant filed a claim for service 
connection for a nervous condition within one year from 
separation from service, the appellant asserted that service 
connection for post-traumatic stress disorder should be 
effective in 1975.  He stated that he was aware that he had 
not been diagnosed with PTSD at that time; however, he argued 
that PTSD was not a known diagnosis at that time.  

The record reflects that that the appellant was seen on 
various occasions for depressive reaction, pathological 
intoxication, and impulsive behavior during service.  In a 
July 1975 report of medical examination, the examiner stated 
that the appellant's psychiatric evaluation was abnormal and 
noted a history of a nervous breakdown and taking Antabuse 
for alcoholism.

The appellant filed a claim for service connection in 
September 1975, which included a claim for service connection 
for a nervous condition.  He underwent a VA psychiatric 
evaluation in December 1975.  The VA examiner entered a 
diagnosis of alcohol addiction.  In a January 1976 rating 
decision, the RO denied service connection for impulsive 
behavior, claimed as nervous condition, determining that it 
was a constitutional or developmental abnormality and not a 
disability under the law.  The Board does not find that such 
rating decision is a previously denied claim for service 
connection for PTSD, as a diagnosis of PTSD was not of record 
at that time.

There are no medical records, to include VA medical records, 
from 1975 until 1993 that show treatment for, or a diagnosis 
of, PTSD.  In a VA Form 21-4138, Statement in Support of 
Claim, received on January 5, 1993, the appellant stated that 
he wanted to add a claim for service connection for PTSD.  He 
was hospitalized in a VA facility from February 1993 to April 
1993.  A diagnosis of PTSD was entered.  Pursuant to the 
statute and VA regulations, the appellant is not entitled to 
an effective date earlier than January 5, 1993, for the grant 
of service connection for PTSD.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2)(i).  The fact that the appellant 
filed a claim within one year following service for a nervous 
condition does not establish an earlier effective date, as 
the Board has concluded that such claim was not a claim for 
service connection for PTSD.  

The regulation which is applicable to this case states that 
if the claim is not received within one year following 
separation from service, the effective date is the date of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii).  The earliest effective date 
available to the appellant is the date of claim-January 5, 
1993.

Even if the Board considered the September 1975 claim for 
service connection for a nervous condition, to include a 
claim for service connection for PTSD, the appellant was 
notified of the denial of service connection for a nervous 
condition in a January 1976 rating decision, and he did not 
appeal that decision.  He claimed at his hearing that he did 
not know he could appeal the decision.  Regardless, that 
decision is final.  Moreover, he did not specifically deny 
that he received notice of the January 1976 RO denial.  
Rather, he testified that he had gotten "a denial letter 
from the VA" (page 4 of the transcript).  

Moreover, there is no allegation that the 1976 rating action 
is not final because of any clear and unmistakable error 
(CUE) within the meaning of 38 C.F.R. § 3.105(a) (1999).

Under 38 C.F.R. § 3.400 (1999), the effective date of a 
reopened claim is the date that the claim to reopen is 
received or the date entitlement arose, whichever date is 
later.  See 38 U.S.C.A. § 5110(a) (West 1991).  Thus, if the 
January 1976 rating decision was considered to be a denial of 
a claim for service connection for a nervous condition, to 
include PTSD, the effective date would still be January 5, 
1993, as that is the date that a claim was filed to reopen a 
previously denied claim.  See id.  

In other words, if the 1975 claim included a claim for PTSD, 
the 1976 rating action is final in the absence of CUE (which 
is not alleged) and precludes an effective date prior to the 
reopened claim of January 5, 1993.  If the 1975 claim did not 
include a claim for PTSD, then the January 5, 1993 claim is 
an original claim.  In either event, January 5, 1993 is the 
proper effective date for service connection for PTSD.  

Lastly, it must be determined whether the veteran filed a 
claim (whether a formal or informal claim) for service 
connection for PTSD prior to January 5, 1993.  The Board has 
reviewed the entire evidentiary record and other than a 
notation on VA examination in December 1997 that the prior VA 
examination in December 1975 had noted alcohol addiction and 
sensory neuropathy of the left 5th finger, there is no 
clinical evidence on file indicating that the veteran sought 
treatment for psychiatric disability prior to January 5, 1993 
nor any reference in any correspondence from the veteran to 
psychiatric disability, much less to PTSD.  Thus, the Board 
concludes that there was no formal or informal claim for 
service connection for PTSD prior to January 5, 1993.  

Accordingly, an effective date earlier than January 5, 1993, 
is not warranted in this case under VA regulations governing 
effective dates for awards based on a claim for service 
connection.  See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i).  In fact, an effective date earlier than 
January 5, 1993, it is legally impossible.  See id.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

An effective date earlier than January 5, 1993, for the grant 
of service connection for PTSD is denied.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

